PER CURIAM.
Kurtis Ray Easter appeals the sentence that the district court1 imposed after he *271pleaded guilty to mailing a threatening communication, in violation of 18 U.S.C. § 876(c). Easter argues that the court plainly erred by making factual findings that increased his punishment under U.S.S.G. §§ 3A1.2(a)(l)(A) (official victim) and 4B1.1 (career offender).
Assuming arguendo that we should review for plain error under United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), we conclude that any error in making the section 3A1.2(a)(l)(A) finding did not affect Easter’s substantial rights. Even without that enhancement, the same total offense level and criminal history category would have resulted from Easter’s classification as a career offender, which was based on the district court’s finding that Easter had two prior felony convictions for crimes of violence, see id. at 756 (reaffirming that fact of prior conviction need not be established by guilty plea or jury verdict).
The judgment is affirmed.

. The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas.